October 17, 2012 EDGAR FILING U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Beacon Funds File Nos. 033-11387 and 811-04984 Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 497(e) of the Securities Act of 1933, as amended, are exhibits containing risk/return summary information in interactive data format for American Beacon Zebra Large Cap Equity Fund (“Fund”), a series of American Beacon Funds.The exhibits reflect updated risk/return summary information for the Fund, as filed with the Securities and Exchange Commission pursuant to Rule 497(e) on October 1, 2012 (Accession Number: 0000898432-12-001080), which is incorporated herein by reference. If you have any questions or comments concerning the foregoing, please call me at (817) 391-6170. Very truly yours, /s/ Rosemary Behan Rosemary Behan Attachments Cc: John Okray American Beacon Advisors, Inc. Francine J. Rosenberger K&L Gates LLP
